Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 8 February 2022 are acknowledged.  Claims 1-8, 10-19, and 22-24 are currently pending.  Claims 9 and 20-21 have been cancelled.  Claims 1 and 11 have been amended.  Claims 19 and 22 are withdrawn (non-elected invention).  Claims 1-8, 10-18, and 23-24 are examined on the merits within.
	
Modified Rejections
Claim Rejections – 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-12, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (U.S. Patent Application Publication No. 2003/0114936) in view of Dawson et al. (WO2015/170075) and Katti et al. (U.S. Patent Application Publication No. 2009/0169524). 
	Sherwood et al. teach composite implantable devices with complex three-dimensional structure including curved region and saddle shaped areas.  See abstract.  The device is a fully resorbable synthetic scaffold built one thin layer at a time which allows for devices having almost arbitrary spatial distribution of composition and geometric features.   See paragraph [0020].  The matrix could be a simple overall shape such as blocks which are intended to be shaped by a surgeon during a procedure and may include an interlocking feature.  See paragraph [0074]. The materials used in the device are biocompatible and bioresorbable.  See paragraph [0096]. Polymers include polycaprolactone.  See paragraph [0102]. Bioactive agents that can be added include bone morphogenic protein.  See paragraph [0153]. The dimensions of the macrostructure channels may be 1 mm to 1.6 mm in each of two dimensions in a cross-section perpendicular to the longest direction of the macrostructure.  See paragraph [0079].  Since there are multiple channels, this reads on three dimensions that are less than 50 millimeters. Sherwood et al. teach that multiple bioactive agents can be used including antivirals, antibiotic, growth factors, etc.  These may vary in amount or composition from one place to another in the matrix.  See paragraph [0153]. 
	Sherwood et al. do not teach clay. 
	Dawson et al. teach a polymer-clay composite material comprising clay nanoparticles and a polymer.  See abstract.  The material is in the form of a scaffold.  See page 1, lines 6-14.  The clay nanoparticles may be montmorillonite or bentonite.  See page 5, lines 10-13.  The polymer clay composite comprises about 0.5 to about 4% clay nanoparticles.  See page 6, lines 14-17.  About 4% reads on the 5% instantly claimed.  The polymer clay composite may comprise about 0.5 to 4% polymer which falls within the claimed 0.1 to 99.5 wt.%.  See page 6, lines 19-21.  The polymer is biodegradable.  See page 6, lines 29-30.  The polymer includes polycaprolactone.  See page 7, lines 1-29.  The polymer clay composite may additionally comprise an active agent such as drug, protein, peptide, nucleic acid, amino acid, growth factor, etc.  See page 8, lines 12-32 and page 9, lines 1-10.  The active agent may include bone morphogenic protein.  See page 9, lines 1-10.  The polymer clay composite comprising bone morphogenic protein comprises about 1 to about 7% clay nanoparticles.  See page 21, lines 8-32.  The composition is used for bone repair.  See page 17, lines 26.  The active agents are released in a slow or sustained manner.  See page 14, lines 10-15.  
	Katti et al. teach composites comprising chitosan, montmorillonite, and hydroxyapatite.  The montmorillonite can be modified with 2-aminopimelic acid, 5-amino valeric acid or 2-aminocaprylic acid.  See claims 4 and 6 and Example 2. The composite is inserted to treat damaged bone. See claims 16. Example 2 uses sodium montmorillonite. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add 5-7% of an organoclay to the polymer composite of Sherwood et al. to help facilitate drug delivery as taught by Dawson et al.  See page 2.  One would have been motivated, with reasonable expectation of success, because both Sherwood et al. and Dawson et al. are directed to scaffolds derived from polymers, such as polycaprolactone, and active ingredients, such as bone morphogenic protein, for bone repair and Dawson et al. specifically teach 1-7% clay nanoparticles as an effective concentration.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the clay with an amino acid comprising a carbon chain length of at least five and hydroxyapatite to create a stable biocompatible composite for treating damaged bone.  One would have been motivated, with a reasonable expectation of success, because Katti et al. teach that aminovaleric acid, aminopimelic acid and aminocaprylic acid are all known to successfully bind to clay in composites comprising hydroxyapatite used for treating damaged bone.  

4.	Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (U.S. Patent Application Publication No. 2003/0114936) in view of Dawson et al. (WO2015/170075) and Katti et al. (U.S. Patent Application Publication No. 2009/0169524) as applied to claims 1-8, 10-12, and 23-24 above and further in view of Chen et al. (U.S. Patent Application Publication No. 2013/0211543).
	Neither Sherwood et al., Dawson et al. or Katti et al. teach an amount of 0.01 to 50% additional agent. 
	Chen et al. teach a three-dimensional hybrid scaffold capable of supporting cell activities such as growth and differentiation, and capable of controlled release of active pharmaceutical ingredients, comprising a first and second biocompatible material, the first shaped as a framework forming one or more open networks of voids, said second material comprising an ion exchange materials, said ion exchange material being loaded with one or more active ingredients.  See abstract. Biodegradable polymeric materials such as polycaprolactone can be used to control the local drug delivery.  See paragraph [0004]. The ion exchange material is a clay mineral derivative such as montmorillonite.  See paragraph [0046].  The scaffold can be coated with protein.  See claim 30.  The nanoclay used is Cloisite Na+, i.e., sodium bentonite.  See paragraph [0080]. The scaffold additionally comprises doxorubicin. See paragraph [0025].  The polycaprolactone scaffold is immersed in a solution of clay and doxorubicin.  See paragraph [0085]. The scaffold treats bone defects.  See paragraph [0002].  The scaffold further comprises hydroxyapatite.  See paragraph [0066].  The scaffold may comprise stacked LDH layers, i.e., stacks of layered double hydroxides, or of phyllosilicate derivatives made of multiple layers, i.e., scaffolds combined together.  The charge-balancing anions may be situated in the interlayer, on the edges, or on the outer surface of the stacked LDH layers.  The anions situated in the interlayer of the LDH layers are intercalating anions. See paragraph [0044-0046]. Thus the layers can interlock. The size of the scaffold must reflect the defect size and the migration rate of cells.  See paragraph [0056]. Chen et al. teaches the scaffold is made of chitosan-tricalcium phosphate or polycaprolactone.  See paragraphs [0036-0037].  Table 1 exemplifies tricalcium phosphate with clay and active resulting in about 31% tricalcium phosphate and 56% clay.  The additional active ingredient of doxorubicin is present in 12.5%.  See Table 1 Group C.  Thus substituting polycaprolactone for tricalcium phosphate should result in similar amounts.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use additional active ingredients in amounts of 0.01 to 50 wt.% because Chen et al. teach similar scaffold materials, comprising polycaprolactone and clay, that interlock are known to provide additional therapeutic benefit with actives in amounts of 12.5%. 

Response to Arguments
	Applicants’ arguments filed 8 February 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Dawson does not disclose a polymer-clay composite having from 5 to 20 wt% of clay. Dawson does not disclose that the clay is modified with hydroxyapatite and an amino acid.  Katti teaches 50% polymer and 50% clay/hydroxyapatite which does not fall within the claimed range. The method of growing hydroxyapatite inside clay galleries using amino acids is different than the teachings of Katti. Chen does not overcome the deficiencies of Sherwood, Dawson and Katti.”
	In response to applicants’ arguments, the prior art of Dawson was provided to make obvious the use of clay in the scaffold to help with drug delivery and shows an effective amount of clay polymer composite comprising about 1 to about 4% clay nanoparticles.  About 4% reads on the lower limit of 5%.  In addition,   Dawson teaches a polymer clay composite comprising bone morphogenic protein wherein the amount of clay nanoparticles is about 1 to about 7% clay nanoparticles.  See page 21, lines 8-32.  This overlaps the claimed range of 5-20%.  The prior art of Katti makes obvious the use of hydroxyapatite within the clay component.  In response to applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., growing hydroxyapatite inside clay galleries using amino acids) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The prior art of Sherwood, Dawson and Katti make obvious the claimed invention; Chen is relied upon to make obvious the additional agent. 
	Thus this rejection is maintained. 

Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615